Case 12-24228        Doc 82     Filed 10/15/18     Entered 10/15/18 09:11:44          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 12 B 24228
         Reynaldo T Roman

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 06/15/2012.

         2) The plan was confirmed on 11/19/2012.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
09/14/2015, 05/12/2016, 01/12/2017.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 08/04/2015, 01/28/2016, 09/29/2016, 06/15/2017, 08/02/2018, 09/12/2018.

         5) The case was Completed on 05/15/2018.

         6) Number of months from filing to last payment: 71.

         7) Number of months case was pending: 76.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $8,982.36.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 12-24228             Doc 82           Filed 10/15/18    Entered 10/15/18 09:11:44                Desc         Page 2
                                                            of 3



 Receipts:

           Total paid by or on behalf of the debtor                     $15,170.00
           Less amount refunded to debtor                                    $0.00

 NET RECEIPTS:                                                                                            $15,170.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                          $3,500.00
     Court Costs                                                                        $0.00
     Trustee Expenses & Compensation                                                  $607.96
     Other                                                                              $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                          $4,107.96

 Attorney fees paid and disclosed by debtor:                              $0.00


 Scheduled Creditors:
 Creditor                                                Claim         Claim            Claim       Principal      Int.
 Name                                          Class   Scheduled      Asserted         Allowed        Paid         Paid
 AFNI                                      Unsecured         126.00           NA              NA            0.00       0.00
 American InfoSource LP as Agent           Unsecured         789.00        788.99          788.99        209.07        0.00
 AmeriCash Loans LLC                       Unsecured         209.00        273.43          273.43          72.46       0.00
 Citizens Finance Company                  Secured        7,186.00       7,532.91        7,532.91      7,532.91     771.95
 Continental Furniture                     Unsecured      1,617.00            NA              NA            0.00       0.00
 Continental Furniture                     Secured        1,617.00       1,200.00        1,200.00      1,200.00     125.90
 Credit Management Control                 Unsecured         176.00           NA              NA            0.00       0.00
 Credit Protection Association             Unsecured          71.00           NA              NA            0.00       0.00
 Enhanced Recovery                         Unsecured         739.00           NA              NA            0.00       0.00
 ER Solutions                              Unsecured         739.00           NA              NA            0.00       0.00
 Grant & Weber Inc                         Unsecured         150.00           NA              NA            0.00       0.00
 IL Dept Of Healthcare & Family Services   Priority      13,419.00     13,418.78        13,418.78           0.00       0.00
 Illinois Bell Telephone Company           Unsecured           0.00        532.96          532.96        141.23        0.00
 Illinois Collection Service               Unsecured          83.00           NA              NA            0.00       0.00
 Illinois Collection Service               Unsecured          83.00           NA              NA            0.00       0.00
 Illinois Dept of Revenue                  Priority          165.00        155.00          155.00        155.00        0.00
 Internal Revenue Service                  Priority          650.00        598.99          598.99        598.99        0.00
 Internal Revenue Service                  Unsecured           0.00          4.47            4.47           1.18       0.00
 Jefferson Capital Systems LLC             Unsecured            NA         412.61          412.61        109.34        0.00
 Midland Funding LLC                       Unsecured         340.00        327.65          327.65          86.82       0.00
 Midland Funding LLC                       Unsecured         414.00        215.83          215.83          57.19       0.00
 Nco Fin                                   Unsecured         158.00           NA              NA            0.00       0.00
 Our Lady of Resurrection Medic            Unsecured         750.00           NA              NA            0.00       0.00
 Paine/Wetzel                              Unsecured         500.00           NA              NA            0.00       0.00
 Southwest Credit Systems                  Unsecured         939.00           NA              NA            0.00       0.00
 Southwest Credit Systems                  Unsecured         351.00           NA              NA            0.00       0.00
 Stellar Recovery                          Unsecured         438.00           NA              NA            0.00       0.00
 Title Lenders                             Unsecured         187.00           NA              NA            0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 12-24228        Doc 82      Filed 10/15/18     Entered 10/15/18 09:11:44             Desc     Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00             $0.00
       Mortgage Arrearage                                     $0.00              $0.00             $0.00
       Debt Secured by Vehicle                            $7,532.91          $7,532.91           $771.95
       All Other Secured                                  $1,200.00          $1,200.00           $125.90
 TOTAL SECURED:                                           $8,732.91          $8,732.91           $897.85

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00              $0.00              $0.00
        Domestic Support Ongoing                              $0.00              $0.00              $0.00
        All Other Priority                               $14,172.77            $753.99              $0.00
 TOTAL PRIORITY:                                         $14,172.77            $753.99              $0.00

 GENERAL UNSECURED PAYMENTS:                              $2,555.94            $677.29              $0.00


 Disbursements:

         Expenses of Administration                             $4,107.96
         Disbursements to Creditors                            $11,062.04

 TOTAL DISBURSEMENTS :                                                                     $15,170.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 10/15/2018                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
